89 F.3d 833
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas GOOSLIN, Plaintiff-Appellant,v.Michael H. HOLLAND;  Paul R. Dean;  Marty D. Hudson;  ElliotA. Segal, constituting the Board of Trustees ofthe United Mine Workers of AmericaHealth and Retirement Fund,Defendants-Appellees.
No. 95-6000.
United States Court of Appeals, Sixth Circuit.
June 13, 1996.

1
Before:  MILBURN and SUHRHEINRICH, Circuit Judges;  ROSEN, District Judge.*

ORDER

2
Douglas Gooslin, a Kentucky resident represented by counsel, appeals a district court judgment dismissing his civil action filed pursuant to 28 U.S.C. § 1332.   The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Seeking monetary relief, Gooslin sought disability retirement benefits under the United Mine Workers Welfare and Retirement Fund of 1974.   Gooslin alleged that he was entitled to benefits because he was injured at work on February 28, 1989.   The parties filed cross-motions for summary judgment.   The district court subsequently granted judgment to the defendants.


4
In his timely appeal, Gooslin argues that the trustees of the pension plan abused their discretion in denying him benefits.


5
This court's review of a grant of summary judgment is de novo.  See Moore v. Holbrook, 2 F.3d 697, 698 (6th Cir.1993).   Summary judgment is proper if there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.  See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


6
As the pension plan grants discretion to the trustees of the plan to make full and final determinations concerning an individual's eligibility for benefits, the standard of review applicable in this case is whether the trustees' decision was arbitrary, capricious, or contrary to law.  See Daniel v. Eaton Corp., 839 F.2d 263, 267 (6th Cir.), cert. denied, 488 U.S. 826 (1988);  Odom v. United Mine Workers Health and Retirement Funds, 687 F.2d 843, 846 (6th Cir.1982).


7
Upon review, we conclude that the trustees' decision was not arbitrary, capricious, or contrary to law.   Given the facts of this case, the trustees could properly deny Gooslin's request for benefits.  Daniel, 839 F.2d at 267;  Odom, 687 F.2d at 846.


8
Accordingly, we affirm the district court's judgment.



*
 The Honorable Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, sitting by designation